In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 17‐2986 and 17‐3145 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

STYLES TAYLOR and 
KEON THOMAS, 
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
         No. 2:01‐cr‐00073‐JTM‐PRC — James T. Moody, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 18, 2018 — DECIDED OCTOBER 31, 2018 
                  ____________________ 

     Before SYKES, BARRETT, and ST. EVE, Circuit Judges. 
    ST.  EVE, Circuit Judge. This is a case of one tragedy beget‐
ting another. Styles Taylor and Keon Thomas grew up as no 
child  should:  abandoned  by  their  fathers,  abused  by  their 
mothers,  and  beset  by  poverty.  With  little,  they,  unfortu‐
nately, turned to crime. As young adults they robbed a local 
gun shop, and in the process Taylor shot and killed the shop’s 
owner—a  73‐year‐old,  near‐deaf  World  War  II  veteran  and 
2                                      Nos. 17‐2986 and 17‐3145 

grandfather. Taylor and Thomas were charged with multiple 
oﬀenses, including felony murder. See 18 U.S.C. §§ 924(c), (j).  
   Their case is now before us for a fifth time. In this appeal, 
Taylor and Thomas challenge their respective life sentences as 
substantively unreasonable in light of mitigating factors, most 
notably, their troubled upbringings. The facts of this case are 
indeed diﬃcult, but the law is clear. Where, as here, a district 
judge thoroughly examines and rejects the defendant’s miti‐
gation arguments in issuing a within‐guidelines sentence, we 
presume that the sentence is reasonable. Taylor and Thomas 
have not rebutted that presumption, so we aﬃrm.  
                                I. 
    Taylor  and  Thomas  were  raised  in  Hammond,  Indiana. 
They sold drugs together but did not make enough money to 
get ahead, causing them to escalate their crime. On the morn‐
ing of March 20, 2000, the pair left a birthday party at Taylor’s 
home.  When  they  returned,  they  shared  with  some  of  their 
friends and relatives that they had just committed a robbery 
and that Taylor had “hit a lick.” 
    The two had robbed a gun shop, Firearms Unlimited. Dur‐
ing the armed robbery, Taylor held the shop’s owner, Frank 
Freund, at gun point. Some testimony suggested that Taylor 
believed  he  saw  Freund  reach  for  a  gun,  causing  Taylor  to 
shoot Freund. Other facts made that testimony implausible: 
forensic evidence showed that Freund was chewing a sand‐
wich at the time Taylor shot him. Either way, Freund was hit 
twice, once in the neck and once in the face.  Evidence indi‐
cated that Taylor and Thomas made out with numerous fire‐
arms, which they later sold on the streets. Some of the weap‐
ons made their way to Chicago; others were never found.  
Nos. 17‐2986 and 17‐3145                                                3 

   A  grand  jury  returned  an  indictment  against  Taylor  and 
Thomas in April 2001 and a superseding indictment in Octo‐
ber  2003.  The  superseding  indictment  charged:  Hobbs  Act 
conspiracy, 18 U.S.C. § 1951; Hobbs Act robbery, id.; and mur‐
der during a robbery, 18 U.S.C. §§ 924(c), (j). It further charged 
Taylor  and  Thomas  with  felony  possession  of  a  firearm,  18 
U.S.C. §§ 922(g)(1), 924(a)(2). 
     A jury convicted Taylor and Thomas on all counts in Sep‐
tember  2004.  The  government  initially  requested  the  death 
penalty, but, after the jury rejected it for Taylor, the govern‐
ment dropped the request for Thomas. The district judge sen‐
tenced Taylor and Thomas to life in prison on the felony‐mur‐
der  count  and  lengthy  sentences  on  the  remaining  counts. 
Taylor  and  Thomas  appealed.  We  twice  ordered  an  eviden‐
tiary hearing and supplemental proceedings on whether the 
government’s  peremptory  challenges  during  voir  dire  vio‐
lated Batson v. Kentucky, 476 U.S. 79 (1986). United States v. Tay‐
lor,  509  F.3d  839  (7th  Cir.  2007);  United  States  v.  Taylor,  277 
F. App’x 610 (7th Cir. 2008). In United States v. Taylor, 636 F.3d 
901 (7th Cir. 2011), we ordered a new trial.  
    The second trial began in May 2012, and again a jury con‐
victed Taylor and Thomas on all counts. The district judge, a 
diﬀerent one than the judge who previously presided over the 
case,  also  imposed  life  sentences.  Taylor  and  Thomas  again 
appealed.  In  United  States  v.  Taylor,  794  F.3d  705  (7th  Cir. 
2015), we held (and the government agreed) that the district 
court procedurally erred by failing to explain its reasons for 
rejecting Taylor’s and Thomas’s substantial mitigation argu‐
ments. We therefore ordered resentencing.  
4                                        Nos. 17‐2986 and 17‐3145 

                                  II. 
     The district judge resentenced Taylor and Thomas in Sep‐
tember 2017. The U.S. Sentencing Guidelines recommended a 
life sentence for both men because of their felony‐murder con‐
victions.  See  U.S.S.G.  § 2A1.1(a).  Both  men  also  had  height‐
ened criminal histories due to previous convictions.  
    At  sentencing,  Taylor  requested  a  below‐guidelines  sen‐
tence of 30 years in prison. He argued, as he had at the previ‐
ous sentencing, that his horrific upbringing and youth at the 
time of the oﬀense merited leniency under Section 3553(a)’s 
factors.  See  18  U.S.C.  § 3553(a).  Taylor  was  born  to  a  single 
mother who did not want him. She tried to kill him in utero 
by drinking heavily, abusing drugs, and even taking quinine 
capsules.  Taylor  survived,  but  he  was  born  three  months 
premature weighing only three and half pounds. His life still 
mattered little to his mother. She repeatedly abandoned him 
for stretches of time, and, when she was around, abused him. 
She beat him with belts, cords, and broomsticks to discipline 
him;  she  fed  him  alcohol  and  blew  marijuana  smoke  in  his 
face to pacify him; and she called him foul names to demean 
him. Her home, where Taylor usually lived, was a local site 
for gambling, prostitution, and drug consumption. When his 
mother was away, Taylor frequently lived with his aunt. She, 
too, beat and neglected him. Taylor did have two role mod‐
els—a  diﬀerent  aunt  and  his  grandmother—but  they  both 
died of cancer in Taylor’s teenage years.  
    Taylor  was  on  the  streets  early. As  a  toddler,  local  men 
used him as a pawn in their burglaries. As a middle‐schooler, 
he learned how to gamble, commit crimes, and deal drugs. He 
entered the social‐services system at age 11, where profession‐
als  observed  his  emotional,  social,  and  sleep  abnormalities. 
Nos. 17‐2986 and 17‐3145                                           5 

He was diagnosed at age 13 with an IQ of 71. Unable to keep 
up at school, Taylor began to accumulate a criminal record: at 
age 11, he was convicted of burglary; at 16, he was convicted 
of armed robbery; and at 18, he was convicted of possession 
of  drugs. At  age  19,  he  committed  the  armed  robbery  with 
Thomas and killed Freund.  
    Taylor also highlighted at  his resentencing the eﬀorts he 
has made at reform since incarceration. In prison, Taylor com‐
pleted hundreds of educational programs, achieved his GED, 
and has become a better father to his children. A retesting of 
his IQ put it at 92, which an expert attributed in part to the 
structure of prison. Taylor further cited statistics showing that 
most homicide defendants serve less‐than‐life sentences, and 
he submitted that he posed a low risk of recidivism given the 
age at which he  would  exit prison even with  a 30‐year sen‐
tence.  
     At Thomas’s sentencing, he too requested a below‐guide‐
lines sentence of 30 years. Like Taylor, he argued that his trou‐
bled childhood and familial disfunction warranted less than 
life  in  prison.  As  an  expert  report  submitted  by  Thomas 
showed,  his  family  history  was  rife  with  alcohol  and  drug 
abuse. Thomas’s mother was no exception. She became preg‐
nant with Thomas at age 18 but continued to use drugs and 
alcohol often. After Thomas’s birth, his mother struggled to 
raise  him  and,  later,  his  younger  sister.  Thomas’s  mother 
never  held  steady  employment  and  struggled  with  a  crack‐
cocaine addiction. She also suﬀered frequent abuse from the 
men she dated. Thomas saw his mother beaten with a ham‐
mer,  chased  with  a  knife,  and  threatened  with  a  pistol. 
Thomas and his sister suﬀered abuse of their own, most often 
at  the  hands  of  their  mother.  Thomas’s  home,  like  Taylor’s, 
6                                        Nos. 17‐2986 and 17‐3145 

was no place for a child, often overrun with partygoers using 
illegal drugs and consuming alcohol in excess. 
    Thomas’s father was not around during his childhood. He 
moved to Minnesota when Thomas was young. Thomas vis‐
ited  occasionally,  but  those  visits  often  went  poorly  with 
Thomas  witnessing  his  father  abuse  drugs,  alcohol,  and 
women in front of him.  
     Thomas also faced loss. When Thomas was age 13, his fa‐
ther’s girlfriend stabbed his father to death. Less than a year 
later, one of Thomas’s closest friends died, potentially the re‐
sult  of  an  overdose.  The  decedent’s  sister,  another  one  of 
Thomas’s closest friends, was murdered by her boyfriend not 
long after. Thomas struggled after these deaths, isolating him‐
self and attempting to deal with mental‐health issues. But he 
never  received  proper  treatment.  He  later  lost  two  more 
friends to violent deaths. Thomas also struggled in school. As 
a  teenager,  he  turned  to  the  streets,  drugs,  and  alcohol.  He 
smoked marijuana daily, drank often, and carried a gun. At 
age 19, he went to prison for felony robbery. He had misde‐
meanors at ages 18 and 19 for battery and resisting law en‐
forcement.  
   Thomas  resubmitted  an  earlier  expert  report,  which 
opined that he suﬀered from dysthymic disorder (a form of 
depression, essentially) and substance dependence. The same 
expert created a table comparing Thomas’s biographical, de‐
velopmental,  and  psychological  data  to  predictors  of  youth 
violence  identified  by  the  Department  of  Justice.  Thomas 
demonstrated  23  out  of  the  27  factors,  including  childhood 
maltreatment, academic failure, poverty, and exposure to vi‐
olence and racial prejudice.  
Nos. 17‐2986 and 17‐3145                                              7 

    In addition to citing his disadvantaged youth at resentenc‐
ing,  Thomas  pointed  to  a  few  other  materially  mitigating 
facts.  First,  he  was  not  the  shooter;  Taylor  was.  Second, 
Thomas  had  a  purportedly  strong  record  while  in  federal 
prison, including the completion of 69 educational courses in 
parenting,  life  skills,  and  cognitive  thinking.  Third,  despite 
his general absence, he had a good relationship with his son, 
who has gone on to marry and enlist in the military. At resen‐
tencing,  Thomas  expressed  remorse.  He  also  contended,  as 
Taylor  did,  that  the  average  homicide  defendant  does  not 
serve life in prison and that he was not a candidate for recidi‐
vism  given  how  old  he  would  be  when  he  completed  his 
prison term, which would be lengthy in any event. 
    The district  judge again  imposed a life sentence on both 
Taylor and Thomas for the felony‐murder count, plus lengthy, 
consecutive  sentences  for  the  remaining  counts.  For  Taylor, 
the judge called the crime “a senseless, thoughtless” and “cal‐
lous[ ]” killing. The district judge also rejected Taylor’s argu‐
ment—that after a 30‐year sentence, he would no longer be a 
danger to society—because of Taylor’s already recidivist and 
criminal history.  
    The district judge then described at length Taylor’s “hor‐
rific upbringing.” He explained, however, that this case came 
down  to  “personal  choice”  and  Taylor’s  decision  to  kill 
Freund. The district judge considered, but gave little weight 
to, Taylor’s previous low IQ score. He reasoned that Taylor’s 
intelligence was not tested near the time of the crime and that 
he did not think Taylor’s intelligence so abnormal that Taylor 
could have not appreciated the consequences of his conduct. 
The district judge further addressed a letter Taylor wrote to 
the  judge.  In  it,  Taylor  said  that  he  hoped  to  get  past  this 
8                                          Nos. 17‐2986 and 17‐3145 

“unfortunate life changing situation” and hoped to see “some 
type of light at the end of this dark tunnel.” According to the 
district judge, this reflected a lack of acceptance and personal 
responsibility.  
   For Thomas, the district judge provided similar reasoning. 
He emphasized the heinousness of the oﬀense and killing. He 
accounted  for  Thomas’s  awful  childhood,  but  noted,  again, 
that  Thomas  had  made  the  decision  to  partake  in  a  violent 
robbery  knowing  the  possible  consequences. As  the  district 
judge put it:  
       No  child  should  experience  with  [sic]  Mr.  Thomas 
       did in growing up. No person should have to strug‐
       gle with such mental health issues or substance de‐
       pendence, and yet the experience is all too common. 
       But despite these terrible circumstances, most peo‐
       ple with these characteristics do not end up in first‐
       degree murders … . [B]ased on my personal obser‐
       vations and my 35‐plus years of sitting on this bench, 
       I  can  say  that  one  important  factor  that  separates 
       those who end up criminals from those who do not 
       is  choice,  personal  choice … .  I  have  carefully  con‐
       sidered  Mr.  Thomas’s  very  harsh  upbringing  and 
       mental  health  struggles,  but  I  have  also  carefully 
       considered his decision making. 
The district judge rejected the reliance on average‐sentencing 
data as unpersuasive. He further noted a concern for protect‐
ing the public from Thomas given his criminal history. 
                                  III.  
    Taylor and Thomas appeal their life sentences. They do not 
contend that the district judge procedurally erred by failing 
to consider any of their mitigating arguments under Section 
Nos. 17‐2986 and 17‐3145                                              9 

3553(a). They instead argue that, even after the district judge’s 
full consideration, the decision to impose life sentences was 
substantively unreasonable.  
    This argument is a steep uphill climb for any defendant to 
make.  Section  3553(a)  provides  a  template:  it  instructs  sen‐
tencing judges to consider several  factors,  including  the na‐
ture and circumstances of the oﬀense, the history and charac‐
teristics of the defendant, the need to aﬀord specific and gen‐
eral deterrence, and potentially unwarranted sentencing dis‐
parities.  18  U.S.C.  § 3553(a).  But  it  leaves  to  the  sentencing 
judge’s  discretion  how  to  fill  in  that  template  based  on  the 
facts and circumstances of a particular case and a particular 
defendant.  United  States  v.  Lewis,  842  F.3d  467,  477  (7th  Cir. 
2016). For that reason, our review is for an abuse of discretion. 
United States v. Thompson, 864 F.3d 837, 841 (7th Cir. 2017). A 
sentencing  judge’s  weighing  of  Section  3553(a)’s  factors 
“must fall within the bounds of reason, but those bounds are 
wide.” United States v. Cunningham, 883 F.3d 690, 702 (7th Cir. 
2018) (quotations and modifications omitted).  
    Where, as here, a sentence falls within the properly calcu‐
lated guidelines range, our review is even more deferential: 
we  presume  that  the  sentence  is  reasonable.  United  States  v. 
Faulkner, 885 F.3d 488, 498 (7th Cir. 2018). This rule holds even 
when  the  guidelines  range  is  life  in  prison.  United  States  v. 
Tanner, 628 F.3d 890, 908 (7th Cir. 2010). To keep the presump‐
tion of reasonableness, a sentencing judge “need provide only 
a justification for its sentence adequate to allow for meaning‐
ful appellate review and to promote the perception of fair sen‐
tencing.”  United  States  v.  Horton,  770  F.3d  582,  585  (7th  Cir. 
2014) (per curiam). A defendant bears the burden to rebut the 
presumption  of  reasonableness,  which  he  may  only  do  by 
10                                       Nos. 17‐2986 and 17‐3145 

showing  that  the  sentence  does  not  comport  with  Section 
3553(a)’s  factors.  United  States  v.  Solomon,  892  F.3d  273,  278 
(7th Cir. 2018). 
    Taylor and Thomas have not carried that burden. The dis‐
trict judge considered, weighed, and applied the relevant Sec‐
tion 3553(a) factors. He evaluated the history and characteris‐
tics of Taylor and Thomas, which he thought cut both ways—
they  faced  traumatic  upbringings  and  likely  experienced 
mental‐health problems, but they, unlike many who endure 
similar suﬀering, made the decision to turn to violent crime. 
The district judge evaluated the nature and circumstances of 
the oﬀense, which he found to be a callous and heartless kill‐
ing of an innocent elderly man. And he considered the need 
for  both  specific  and  general  deterrence.  He  concluded  that 
Taylor  and  Thomas  had  repeatedly  shown  a  propensity  for 
crime that he did not think would extinguish with age, and 
the  community  needed  to  know  that  fatal  crimes  would  be 
severely punished. The district judge also considered and re‐
jected  Taylor  and  Thomas’s  arguments  about  the  need  to 
avoid  sentencing  disparities,  concluding  that  the  averages 
they cited were unavailing and did not account for the specif‐
ics of their crime. Indeed, as Taylor and Thomas recognized at 
their sentencings, the district judge considered each of their 
arguments. The life sentences he imposed accounted for the 
choices Taylor and Thomas made, the severity of their crime, 
and the need for deterrence.  
   On appeal, Taylor and Thomas rehash arguments made to, 
and  rejected  by,  the  district  judge.  They  recount  their  up‐
bringings  and  explain  how  the  trauma  they  faced  in  their 
formative years led them to crime. We have no doubt about 
the validity of those arguments, and, if the district judge had 
Nos. 17‐2986 and 17‐3145                                       11 

failed to account for them, Taylor and Thomas may be entitled 
to a resentencing. But he did, thoroughly, and we do not sit to 
substitute  our  judgment  with  that  of  the  sentencing  judge. 
E.g., United States v. Warner, 792 F.3d 847, 856 (7th Cir. 2015). 
Taylor and Thomas also recite the arguments they made be‐
low about, for example, their growth in prison and the need 
to avoid unwarranted sentencing disparities. It is enough to 
say, again, that the district judge fully considered those argu‐
ments, and concluded that they did not outweigh the choice 
Taylor and Thomas made to engage in violent crime and take 
another life.  
    Ordering a defendant to spend the remainder of his life in 
prison, either actually or eﬀectively, is not a punishment that 
sentencing judges should mete out “lightly.” United States v. 
Volpendesto, 746 F.3d 273, 299 (7th Cir. 2014) (quoting United 
States v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 2006)). The sen‐
tencing decisions here, however, reflect careful evaluations of 
the facts and circumstances. We have no grounds to reverse.  
   The district court’s judgments are therefore AFFIRMED.